Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicants’ election without traverse of Group I (claims 1-9, drawn to an apparatus) in the reply, filed on 12/06/2021 is acknowledged. Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/06/2021.

Claim Objections
Claim(s) is/are objected to because of the following informalities:
(1) The “fitting section which removably fits onto the protrusions with the outer unit” of Claim 1 is considere to be “fitting section which removably fits onto the protrusions of the outer unit”.
Appropriate correction is required.

Claim interpretation
(1) Claims recite plural “section”. The “section” does not sufficiently limit boundary of a scope, rather it is a broadest term. Any size or portion of a component will be interpreted as a “section”. 

(2) In regards to the terms “solid” and “carrier” across the claim list,

Consequently, when an apparatus of a prior art teaches a container, it will be considered meeting the limitation, regardless of the material state, such as a solid, liquid, or gas, in the container.

Second, the “carrier” defines an identity of the gas used in the container. Different naming the gas, such as a carrier, reactant, precursor, or inert, does not add a patentable weight to the claimed apparatus, see the MPEP citations below.
Consequently, when an apparatus of a prior art teaches a gas in a container, it will be considered meeting the limitation.

MPEP citations:
It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (See MPEP 2106; Walter, 618 F.2d at 769, 205 USPQ at 409). When apparatus is capable of performing such functions, it is considered to meet the claim limitations. Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) The “supplying a solid material” in “A solid material container for gasifying and supplying a solid material contained therein” of Claim 1 is not clear.

The limitation is considered that “A solid material container for gasifying a solid material contained therein and supplying the gasified solid material.
For the purpose of examination, it will be examined accordingly.

(2) Claim 1 recites “protrusions are formed on the inside of the outer unit”. There is insufficient antecedent basis for this limitation in the claim. The limitation will be examined inclusive of “protrusions are formed on an inside of the outer unit”.

(3) The “a bottom section of the inner unit has an inner section fitting section which removably fits onto the protrusions with the outer unit” of Claim 1 is not clear, because of multiple “section”, specifically, it is not clear what the “an inner section” indicates. Does the “inner section” mean a separate inner unit distinct from the “inner unit”?
For the purpose of examination, the “inner section fitting section” will be examined inclusive of “inner unit fitting section”.

(4) The “wherein the lid unit has a lid section fitting section which removably fits onto the top of the inner unit” of Claim 3 is not clear, because of the “lid section”, specifically, it is not clear what the “a lid section” indicates. Does the “lid section” mean a separate lid unit distinct from the “lid unit”?


(5) The “wherein the inner unit has inner unit side walls and an inner unit bottom section, and the inner unit side walls have a bottom section fitting section which removably fits onto the inner unit bottom section” of Claim 4 is not clear, because of the “an inner unit bottom section”.
Does the “an inner unit bottom section” is different part from the “a bottom section of the inner unit” of Claim 1 or same par?
For the purpose of examination, it will be examined inclusive of both interpretations.

(6) The “wherein an inner section bottom plate is disposed in the inner unit bottom section, and the inner unit bottom plate has one or more bottom ventilation sections through which the carrier gas passes” of Claim 5 is not clear, because of the “an inner section bottom plate” and “the inner unit bottom plate”.
Are they same plate or different plate? 
For the purpose of examination, it will be examined inclusive of both interpretations.

(7) The “wherein the inner unit side walls have plate section top surface fitting sections which removably fit onto a bottom plate top surface section disposed on the top surface of the inner unit bottom plate, and the inner unit bottom section has a plate 
For the purpose of examination, it will be examined inclusive of merely “fitting section”.

(8) Claim 8 recites “the inner dimension of the outer unit” and “the outer dimension of the first tray”. There is insufficient antecedent basis for this limitation in the claim. The limitation will be examined inclusive of “an inner dimension of the outer unit” and “an outer dimension of the first tray”.

(9) The “wherein the first tray has an outer supporting section top fitting section provided to the top of the outer supporting section, and an outer supporting section bottom fitting section provided to the bottom of the outer supporting section, the second tray has an inner supporting section top fitting section provided to the top of the inner supporting section, and an inner supporting section bottom fitting section provided to the bottom of the inner supporting section, the outer supporting section top fitting section of at least one of the first trays is removably fitted so as to be stacked on the outer 
First, there is insufficient antecedent basis for the “the top of the outer supporting section”, “the bottom of the outer supporting section”, “the top of the inner supporting section”, and “the bottom of the inner supporting section” in the claim.
The limitation will be examined inclusive of “a top of the outer supporting section”, “a bottom of the outer supporting section”, “a top of the inner supporting section”, and “a bottom of the inner supporting section”.

Second, the “outer supporting section top fitting section” and “inner supporting section top fitting section” raises the same issue as the item (7) above.

Third, the “the inner supporting section top fitting section” is a part of the second tray, but the claim recites “the inner supporting section top fitting section of at least one of the first trays is removably fitted so as to be stacked on the inner supporting section bottom fitting section of at least one of the vertically neighboring first trays”, in other words, it is considered a part of the first tray.
For the purpose of examination, it will be considered a part of the second tray.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sasagawa (US 20140174955, hereafter ‘955) in view of Yamaga et al. (US 20010014267, hereafter ‘267).
Regarding to Claim 1, ‘955 teaches:
Apparatus for delivery of gas from solid phase sources (abstract, the claimed “A solid material container for gasifying and supplying a solid material contained therein”);
A gas mixture of the sublimated vapor and the carrier gas flows out of an outlet channel 132 to a reaction chamber, buffer tank, or other desired destination (Fig. 6, [0043], the claimed “comprising a solid material discharge pipe which discharges a vapor of the solid material out of the solid material container”);
FIG. 4A shows the canister in an unassembled state and FIG. 4B in an assembled state. As noted above, the canister 102 can include an inner container 106, an outer container 108 ([0040]), and the canister material can be any material with good thermal conductivity that is inert to the solid phase gas source and sublimated vapor. 
Fig. 4A shows a protrusion is formed on a bottom of the outer container and Fig. 4B shows the protrusion passes through a bottom of the inner container, for the purpose of fixing the inner container on the outer container (note, an opening of the bottom of the inner container is a fitting section, the claimed “and protrusion, formed on the inside of the outer unit, and a bottom section of the inner unit has an inner section fitting section which removably fits onto the protrusion with the outer unit”).

Because Fig. 4A of ‘955 shows one protrusion, ‘955 is silent about the plural protrusions of Claim 1. 

However, when an object is hold or fixed on a surface, it is commonly well-known in the art that plural protrusions and plural recesses each corresponding to each protrusion are used, for the purpose of firmly fixing or holding. For instance, see ‘267.

‘267 is analogous art in the field of substrate processing (title). ‘267 teaches the table 41 is provided on its upper surface with, for example, three positioning projections 41a corresponding to the positioning recesses 36 of the cassette 3. When the cassette 3 is mounted on the table 41, the positioning projections 41a are fitted in the positioning 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted plural positioning projections on a bottom of the outer container of ‘955 and plural positioning recesses on a bottom of the inner container of ‘955, thus each positioning projection is fitted in the positioning recess, for the purpose of correctly positioning the inner container on the bottom of the outer container.

Regarding to Claim 2,
Fig. 4A of ‘955 shows the inner container 106 has a top lid, which is similar to the shelves 116. ‘955 further teaches holes 138 to permit gas flow between the separated volumes of the inner container 106 and the outer channel 136, and the holes 138 can be located such that they are at or near the tops of the separated volumes 122 to provide accessible volume for a solid phase gas source ([0045], the claimed “further comprising a lid unit disposed on top of the inner unit, wherein the lid unit has at least one upper ventilation section through which the vapor of the solid material flows”).

Regarding to Claim 3,
‘955 further teaches the shelves may or may not be removable from the inner container 106 ([0040], note the top lid is similar to the shelf, thus the top lid is also removable. Further Fig. 6 shows the top lid is a separate part from the side wall of the 

Regarding to Claim 4,
Fig. 4A of ‘955 shows lateral side and bottom walls, and the bottom wall is similar to the shelve. As discussed in the claim 3 rejection above, the bottom wall is also removable. Consequently, when two parts are attached or connected, they use a fitting component, further a connected portion is also clearly a “fitting section” (the claimed “wherein the inner unit has inner unit side walls and an inner unit bottom section, and the inner unit side walls have a bottom section fitting section which removably fits onto the inner unit bottom section”).

Regarding to Claim 5,
Fig. 6 of ‘955 shows inner container, thus the lowest portion of the inner container can be interpreted as an inner unit bottom section, a shelf above the bottom section can be interpreted as a bottom plate (the claimed “wherein an inner section bottom plate is disposed in the inner unit bottom section” of Claim 5);


Regarding to Claim 6,
As discussed in the claim 5 rejection above, the shelf (or plate) above the bottom section is a bottom plate. Fig. 6 of ‘955 clearly shows a lower side end portion of the plate is connected with a side wall portion of the lowest portion of the inner container, which is the bottom section, and an upper side end portion of the plate is connected with a side wall portion of the body of the inner container, thus two connected portions are top surface fitting section and bottom surface fitting section (the claimed “wherein the inner unit side walls have plate section top surface fitting sections which removably fit onto a bottom plate top surface section disposed on the top surface of the inner unit bottom plate, and the inner unit bottom section has a plate section bottom surface fitting section which removably fits with a bottom plate bottom surface fitting section disposed on a bottom surface of the inner unit bottom plate”).

Regarding to Claim 7,
‘955 further teaches the shelves 116 create multiple separated volumes 122 within the canister 102. A solid phase gas source 114 fills a portion of the volume 122 .

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over ‘955 and ‘267, as being applied to Claim 7 rejection above, further in view of Chaubey et al. (US 20090181168, cited in IDS, hereafter ‘168).
Regarding to Claims 8-9,
‘955 and ‘267 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 8: wherein the plurality of trays comprise at least one first tray which has an outer supporting section on side edges thereof and is smaller than the inner dimension of the outer unit, and at least one second tray, which has an inner supporting section in a central section thereof and is smaller than the outer dimension of the first tray for forming an outer flow path, wherein the first tray is disposed so as to form an overlapping vertical stack with a neighboring second tray, and a fluid flow path is provided between the first tray and the second tray passing through the outer flow path.
Claim 9: wherein the first tray has an outer supporting section top fitting section provided to the top of the outer supporting section, and an outer supporting section bottom fitting section provided to the bottom of the outer supporting section, the second tray has an inner supporting section top fitting section provided to the top of the inner supporting section, and an inner supporting section bottom fitting section provided to the bottom of the inner supporting section, the outer supporting section top fitting section of at least one of the first trays is removably fitted so as to be stacked on the outer supporting section bottom fitting section of at least one of the vertically neighboring first trays, and the inner supporting section top fitting section of at least one of the first trays is removably fitted so as to be stacked on the inner supporting section bottom fitting section of at least one of the vertically neighboring first trays.

‘168 is analogous art in the field of sublimator (title). ‘168 teaches container 33 further comprises at least one disk disposed therein. The disk comprises a shelf, or horizontal support, for solid material. In certain embodiments, an interior disk 30 is disposed annularly within the container 33, such that the disk 30 includes an outer diameter or circumference that is less than the inner diameter or circumference of the container 33, forming an opening 31. Alternatively, an exterior disk 86 is disposed circumferentially within the container 33, such that the disk 86 comprises an outer diameter or circumference that is the same, about the same, or generally coincides with the inner diameter of the container 33. Exterior disk 86 forms an opening 87 disposed at the center of the disk. In further embodiments, a plurality of disks is disposed within container 33. In embodiments, the disks are stacked in an alternating fashion, wherein interior disks 30, 34, 36, 44 are vertically stacked within the container with alternating exterior disks 62, 78, 82, 86 (Fig. 1, [0035]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/AIDEN LEE/           Primary Examiner, Art Unit 1718